Decree affirmed. This is a petition for adoption. The respondent father of the child appeals from a decree of the Probate Court granting adoption by the petitioner and his wife, whose deceased sister was the mother of the ehüd, and from the denial of his motion, filed more than eight months after the filing of the petition for adoption, to withdraw his consent to the petition. The judge made a report of material facts. The evidence is reported. We have accordingly applied the rule of review stated in Osborne v. Craig, 251 Mass. 169, 172. See Goldman, petitioner, 331 Mass. 647, 652. We find no reason to disturb the decision of the judge. The welfare of the child was given paramount consideration. There was compliance with G. L. c. 210, § 5B.